Citation Nr: 0204494	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  94-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for service-connected 
right knee strain with limitation of flexion, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had two weeks of active duty for training in June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
right knee strain with limitation of flexion, currently 
evaluated as 10 percent disabling.  


FINDING OF FACT

The veteran's service-connected right knee strain with 
limitation of flexion is productive of complaints of pain, 
locking, weakness and tenderness, and a range of motion from 
5 to 95 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected right knee strain with limitation of 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the June 1991 rating decision that the 
evidence did not show that he had met the relevant criteria 
for an increased rating for his service-connected right knee 
strain with limitation of flexion.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC), informed the appellant of the evidence 
needed to substantiate his claim.  In addition, four 
supplemental statements of the case (SSOC's) have been issued 
between 1996 and 2001, and in February 2001, the veteran was 
notified of the provisions of the VCAA.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC's and the 
February 2001 letter informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to this claim.  The RO has requested all 
relevant treatment records identified by the appellant.  The 
RO has also obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center.  In addition, the appellant has been afforded 
two VA examinations for the disability in issue.  In this 
regard, in a March 2002 brief, the veteran's representative 
argued that a September 2001 VA opinion on the functional 
loss caused by his service-connected right knee disability 
was inadequate because it was based on a review of the 
veteran's C-file, as opposed to an examination.  As an 
initial matter, the January 2001 VA examination report 
contains findings of the range of right knee motion, and 
shows that there was no evidence of neurological impairment, 
effusion, laxity or atrophy.  This examination report 
adequately reflects the clinical findings and the 
supplemental opinion was requested in order to make an 
assessment as to functional impairment.  Clearly, this can be 
done without an additional examination and can be based on 
the clinical findings reported on examination less than one 
year earlier.  In any event, there is no argument that the 
veteran's symptoms are more severe than noted in the January 
2001 VA examination report.  Nor is there anything in the 
September 2001 opinion which is inconsistent with the 
findings in the January 2001 VA examination report.  In fact, 
the September 2001 opinion, which contains a finding on 
functional loss, can only be considered to be evidence of 
increased disability over and above the findings in the 
January 2001 VA examination report.  Given the foregoing, the 
Board finds that the veteran cannot be considered to have 
been prejudiced in any way by the September 2001 opinion, and 
finds that another examination is not warranted.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski , 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In June 1989, the RO granted service connection for right 
knee strain with limitation of flexion, evaluated as 10 
percent disabling.   There was no appeal, and this decision 
became final.  See 38 U.S.C.A. § 7104(b) (West 1991).  In 
April 1991, the veteran filed a claim for an increased 
rating.  In June 1991, the RO denied the claim.  The veteran 
has appealed.  

The veteran asserts that an increased rating is warranted for 
his right knee strain with limitation of flexion.  A review 
of his written statements shows that he argues that his pain, 
limitation of flexion, and other symptoms, such as locking, 
warrants an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.  

VA outpatient treatment reports, dated between 1991 and 1993, 
show that in March 1993, the veteran's right knee had a range 
of motion from 0 to 110 degrees, with a notation of 
patellofemoral pain.  The assessment noted right 
patellofemoral chondromalacia.  The Board notes that although 
there are notations of right knee surgery at the top an 
October 1991 VA operation report, a review of this report, 
and other contemporaneous and subsequently dated medical 
evidence, shows that in fact the veteran's left knee was 
operated on after a basketball injury in March 1991.

Records from the Commonwealth of Pennsylvania Department of 
Corrections (CPDC), dated between 1993 and 1996, show 
occasional reports of right or bilateral knee pain.  X-rays 
of the knees, taken in May 1995 and April 1996, did not 
result in any findings for the right knee.  

A report from Health Trax Rehabilitation Services Physical 
Therapy Center (Health Trax), dated in September 1995, shows 
a complaint of bilateral knee pain.  The report indicates 
that the veteran was not using a cane to ambulate, although 
he reported that he did use a cane at times.  On examination, 
he had a passive range of motion in the right knee from 0 
degrees to 115 degrees, and an active range of motion from 25 
degrees to 115 degrees.  Strength was 4-/5.  The relevant 
assessment was right knee chondromalacia patella.  

Reports from A. Avolio, M.D., dated between April and May of 
1996, indicate that the veteran was treated for bilateral 
knee pain on two occasions, and that the veteran had 
significant chondromalacia of the right knee.  The April 
report indicates that Dr. Avolio had suggested an arthroscopy 
of the right knee.  

Reports from Rehab Concepts, Inc. (RCI), dated between August 
and September of 1996, indicate that the veteran was 
receiving physical therapy for his knees, to include 
ultrasound treatment and strength training.  The assessments 
included bilateral patella femoral dysfunction with 
associated pain, bilateral knee pain with associated quad 
muscle atrophy, "chronic knee pain secondary to OA," 
(osteoarthritis) and "Increasing lower extremity strength, 
decreasing patella femoral symptoms and pain."  

A VA examination report, dated in September 1997, shows that 
the veteran complained of right knee pain, to include 
infrapatellar aching pain, with buckling ten to twenty times 
per day.  He also complained of momentary locking while 
descending.  He wore a horseshoe brace on his right knee, and 
complained that his symptoms were aggravated by cold, damp 
weather.  On examination, the veteran had mild exogenous 
obesity .  The right knee had 10 degrees recurvatum, and 
flexion to 120 degrees.  There was no effusion, and there was 
a negative pivot shift.  It was noted that VA X-rays of the 
right knee showed no loss of articular height or physiologic 
valgus alignment and no visible defects of the patella.  The 
relevant assessment was mild chondromalacia, right knee, 
probably primarily developmental, and generalized ligamentous 
laxity given recurvatum and a sense of instability to both 
knees.  

A VA examination report, dated in January 2001, shows that 
the veteran reported that he had never had any specific 
treatment for his right knee other than an Ace wrap.  He 
complained of constant right knee pain which was aggravated 
by increased ambulation, and that he could not ambulate more 
than about one-half of a mile.  On examination, the veteran 
was obese, with five centimeter (cm.) scar on his right knee.  
There was no effusion, and no quadriceps atrophy.  The right 
knee had extension to five degrees and flexion to 95 degrees.  
There was patellofemoral crepitus on patellar grind with the 
knee in extension, but no crepitus throughout the range of 
motion.  There was some tenderness over the patella, and 
patellofemoral pain.  On ligamentous examination, the 
Lachman's test was negative, anterior and posterior draw were 
negative.  Varus valgus stress were all negative and within 
normal limits.  X-rays were noted to show some patella alta 
on the lateral and there was no evidence of medial or lateral 
compartment arthritis (the Board notes that the actual X-ray 
report contains an impression of "normal right knee" with 
no finding of arthritis).  There was some mild sclerosis on 
the medial tibial plateau.  There was some evidence of joint 
space narrowing in the lateral patella femoral joint on 
merchant view, as compared to the left side.  The diagnosis 
was jumper's knee on the right knee with some patellofemoral 
arthritis, which was mildly functionally incapacitating.

A VA opinion, dated in September 2001, shows that the 
examiner stated that he had reviewed the veteran's C-file and 
January 2001 examination report.  The physician stated, 
"Based on his examination, I would estimate that with flare-
ups, the patient could have an additional limitation in range 
of motion of the right due to pain, fatigue, weakness and 
incoordination of anywhere between 10-20% of his current 
range of motion."
 
The most recent medical evidence, as contained in the January 
2001 VA examination report, shows that the veteran's right 
knee had extension to 5 degrees, and flexion to 95 degrees.  
Therefore, the criteria for a 20 percent rating under either 
DC 5260 or DC 5261 have not been met, and the claim must be 
denied.  

The Board notes that the veteran has reported that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran has complained of right knee pain, 
tenderness and weakness.  However, the most recent medical 
evidence, as contained in the January 2001 VA examination 
report, shows that there was no evidence of neurological 
impairment, effusion, laxity or atrophy.  The diagnosis noted 
that the veteran's right knee disorder was "mildly 
functionally incapacitating."  He is most recently shown to 
have a range of motion in his left knee from 5 to 95 degrees, 
and even with consideration of the September 2001 VA opinion, 
which notes an additional loss of range of motion up to 20 
percent, there is insufficient evidence of functional loss 
due to right knee pathology to support a conclusion that the 
loss of motion in the right knee more nearly approximates the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the claim must be denied.

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), in order to warrant an evaluation in excess 
of 10 percent under 38 C.F.R. § 4.71a, DC 5258 (2001), 
cartilage, semilunar, dislocated, with frequent episodes of 
``locking,'' pain, and effusion into the joint, warrants a 20 
percent rating.  However, there is no objective medical 
evidence of semilunar, dislocated cartilage with frequent 
episodes of locking of the right knee with pain, and effusion 
into the joint.  Furthermore, in the absence of evidence of 
ankylosis (DC 5256) or impairment of the tibia and fibula (DC 
5262), there is no basis for evaluating the veteran's 
disability under these diagnostic codes.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5256, 5262 (2001).  Finally, there is 
mixed evidence indicating that the veteran may have right 
knee patellofemoral arthritis, and the Board has considered 
whether a separate rating could be granted for instability 
under DC 5257.  See VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 
Fed. Reg. 63604 (1997).  However, the most recent medical 
evidence, as contained in the January 2001 VA examination 
report, shows that there was no ligamentous laxity, and 
overall, the evidence does not show that the veteran has 
right knee instability.  Therefore, a separate rating for 
instability is not warranted under DC 5257.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right knee strain 
with limitation of flexion warrants no higher than a 10 
percent rating.  Accordingly, the claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER


A rating in excess of 10 percent for service-connected right 
knee strain with limitation of flexion is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


